DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 12/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16748473 and 16909476 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “the antiferromagnetic layer includes an X(Cr—Mn) layer containing Cr, Mn, and one or two or more elements X selected from the group consisting of platinum-group elements and Ni, the X(Cr—Mn) layer has a first region relatively near to the permanent magnet layer and a second region relatively distant from the permanent magnet layer, and Mn content in the first region is higher than Mn content in the second region” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claims 2-7 are also allowable due to dependency.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 8, the closest prior art fails to disclose nor would it be obvious to combine “wherein in the exchange-coupled film, a temperature at which an intensity of an exchange coupling field becomes 1/2 that at room temperature is 410°C or higher” in combination with all other 
The following is an examiner’s statement of reasons for allowance: Regarding Claim 10, the closest prior art fails to disclose nor would it be obvious to combine “wherein the antiferromagnetic layer has an alternately stacked structure in which an X'Cr layer, where X.sup.1 is one or two or more elements selected from the group consisting of platinum-group elements and Ni, and an X.sup.2Mn layer, where X.sup.2 is one or two or more elements selected from the group consisting of platinum-group elements and Ni and may be the same as or different from X.sup.1, are alternately stacked in three or more layers: and wherein the antiferromagnetic layer includes a stacked unit portion comprising a stacked plurality of units each consisting of the X'Cr layer and the X.sup.2Mn layer” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claims 11 and 12 are also allowable due to dependency.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 13, the closest prior art fails to disclose nor would it be obvious to combine “wherein the antiferromagnetic layer includes an X(Cr—Mn) layer containing Cr, Mn, and one or two or more elements X selected from the group consisting of platinum-group elements and Ni, the X(Cr—Mn) layer has a first region relatively near to the permanent magnet layer and a second region relatively distant from the permanent magnet layer, and Mn content in the first region is higher than Mn content in the second region; wherein the magnetic-field-applying bias film is arranged around the magnetic detecting section to align magnetization directions of the free magnetic layer in the absence of an external magnetic field applied to the free magnetic layer” in combination with all other limitations of the claim renders the claim allowable over the prior art.  
The following is an examiner’s statement of reasons for allowance: Regarding Claim 14, the closest prior art fails to disclose nor would it be obvious to combine “wherein the antiferromagnetic layer includes an X(Cr—Mn) layer containing Cr, Mn, and one or two or more 
Regarding Claim 16, the closest prior art fails to disclose nor would it be obvious to combine “the antiferromagnetic layer has an alternately stacked structure in which an X'Cr layer, where X.sup.1 is one or two or more elements selected from the group consisting of platinum-group elements and Ni, and an X.sup.2Mn layer, where X.sup.2 is one or two or more elements selected from the group consisting of platinum-group elements and Ni and may be the same as or different from X', are alternately stacked in three or more layers; the thickness of the X.sup.1Cr layers being larger than the thickness of the X.sup.2Mn layers” in combination with all other limitations of the claim renders the claim allowable over the prior art. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868